DETAILED ACTION
1.         Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 2/17/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.         Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,594,447 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and Claims 1 and 3 of the Patent:
Application, Claim 1:
A method, comprising:
receiving, by a terminal in a discontinuous reception (DRX) active period, first grant information sent by a radio access network (RAN) device, wherein the terminal uses the first grant information for initial transmission grant of first data;









receiving, by the terminal in a retransmission active time, second grant information sent by the RAN device, wherein the second grant information is used for initial transmission grant of second data, wherein the retransmission active time is an active time in which the terminal expects to receive a retransmission grant for the first data; and
remaining, by the terminal, in an active state in an activation extension time, wherein the activation extension time is after the second grant information is received.

A data transmission method, comprising: receiving, by a terminal in a 
discontinuous reception (DRX) active period, first grant information from a 
radio access network (RAN) device, wherein the terminal uses the first grant information is used for initial transmission grant of first data;  
sending or receiving, by the terminal, the first data by using the initial transmission 
grant of the first data;  
starting, by the terminal after sending or receiving the first data, a retransmission active time in which the terminal expects 
receiving, by the terminal in the retransmission active time, second grant information from the RAN device, wherein the second grant information is used for initial transmission grant of second data;  and 



remaining, by the terminal, in an active state in an activation extension time that is after in response to receiving of the second grant information.

Claim 3:
The method according to claim 1, wherein the first grant information is used for uplink initial transmission grant of the first data, wherein the retransmission active time comprises an uplink retransmission active time, and wherein the uplink retransmission active time is an active time in which the terminal expects to receive an uplink retransmission grant for the first data.


Claims 2-20 are transparently found in claims 2 and 4-20 of the Patent with obvious word variations.
	
Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.         Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2011/0026625 A1 to Susitaival et al. (hereinafter “Susitaival”).
            Regarding Claim 1, Susitaival discloses a method, comprising:
     receiving, by a terminal in a discontinuous reception (DRX) active period, first grant information sent by a radio access network (RAN) device (Susitaival: [0012-0013] – corresponds to receiving an initial grant during a DRX patterned cycle. See also [0051].), wherein the terminal uses the first grant information for initial transmission grant of first data (Susitaival: [0051] – initial grant allows transmission of data.);
     receiving, by the terminal in a retransmission active time (Susitaival: [0065-0069] – corresponds to a HARQ RTT, or hybrid automatic repeat request round trip time, that is started with a grant timer, to receive retransmission, or new grants. See also [0014] and [0045].), second grant information sent by the RAN device (Susitaival: as previously described above with respect to at least [0014] and [0045], a new or retransmission grant may be received during the HARQ RTT.), wherein the second grant information is used for initial transmission grant of second data (Susitaival: [0007-0012] – corresponds to a new data grant for new data transmission. wherein the retransmission active time is an active time in which the terminal expects to receive a retransmission grant for the first data (Susitaival: [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions.); and
     remaining, by the terminal, in an active state in an activation extension time, wherein the activation extension time is after the second grant information is received (Susitaival: [0045] – corresponds to a grant timer for receiving adaptive retransmission grants or new data grants. See also [0070] – when the HARQ RTT timer expires the grant timer begins, extending the grant time. Examiner further notes the above recitations include descriptions wherein a DRX inactivity timer is running until a criteria is met, or deactivated by the UE.).
            Regarding Claim 2, Susitaival discloses the method according to claim 1, wherein the first data is empty (Susitaival: [0053-0054] – corresponds to transmitting a BSR indicating no data in buffer (bits less than zero) or transmitting a BSR indicating data for transmission, receiving ACK and/or grant, then transmitting actual data.).
            Regarding Claim 3, Susitaival discloses the method according to claim 1, wherein the first grant information is used for uplink initial transmission grant of the first data (Susitaival: [0051] – this portion of the disclosure describes an initial grant in the uplink (UL) for transmission of UL data.), the retransmission active time comprises an uplink retransmission active time (Susitaival: [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions.), and the uplink retransmission active time is an active time in which the terminal expects to receive an uplink retransmission grant for the first data (Susitaival: [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions. See also [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions.).
            Regarding Claim 4, Susitaival discloses the method according to claim 3, further comprising:
     sending, by the terminal, the first data to the RAN device according to the first grant information (Susitaival: [0051] – initial grant allows transmission of data.); and
     receiving, by the terminal in the uplink retransmission active time, feedback information sent by the RAN device, wherein the feedback information provides a status of receiving the first data by the RAN device, and the feedback information indicates a successful acknowledgement (ACK) (Susitaival: [0054-0060] – subsequent to initial grant and transmission of data (BSR), feedback from base station (BS) may be provided to the UE as an ACK or a negative acknowledgement (NACK) for unsuccessful/error of transmission.).
            Regarding Claim 8, Susitaival discloses the method according to claim 1, wherein the activation extension time is determined according to a DRX inactivity timer (Susitaival: [0045] – corresponds to a grant timer for receiving adaptive retransmission grants or new data grants. See also [0070] – when the HARQ RTT timer expires the grant timer begins, extending the grant time. See also Figure 11A with [0065-0070] – corresponds to the DRX process of monitoring the PDCCH according to at least the grant timer extension.).

Claims 9-12 and 16, directed to an apparatus embodiment of claims 1-4 and 8, recite similar features as claims 1-4 and 8, respectively, and are therefore rejected upon the same grounds as claims 1-4 and 8. Please see above rejections of claims 1-4 and 8. Susitaival further discloses the device comprising a processor and a computer-readable medium in at least Figures 4A and 5 with [0021], [0023], [0039-0045], and [0074].
            Regarding Claim 17, Susitaival discloses the device according to claim 9, wherein the device is coupled to the terminal, or the device is the terminal (Susitaival: Figures 4A and 5 with [0021], [0023], [0039-0045], and [0074] – corresponds to the user terminal/equipment/device as the device or functional elements coupled to other elements of the device.).

            Regarding Claim 18, Susitaival discloses a radio access network (RAN) device (Susitaival: Figure 6 with [0024] and [0047-0049] – corresponds to a base station (BS). See also [0002] – the invention is operative to perform wireless communications according to 3GPP UTRAN LTE, standards specified for radio access networks and system components.), comprising: 
     a processor (Susitaival: Figure 6 – element 610.); and
     a non-transitory computer-readable storage medium storing a program to be executed by the processor (Susitaival: [0048] – corresponds to at least an optical medium.), the program including instructions to:
          send first grant information to a terminal in a discontinuous reception (DRX) active period (Susitaival: [0012-0013] – corresponds to transmitting/receiving an wherein the first grant information is used for initial transmission grant of first data (Susitaival: [0051] – initial grant allows transmission of data.); and
          determine a retransmission active time, wherein the retransmission active time is an active time in which the terminal expects to receive a retransmission grant for the first data (Susitaival: [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions. See also [0065-0069] – corresponds to a HARQ RTT, or hybrid automatic repeat request round trip time, that is started with a grant timer, to receive retransmission, or new grants. See also [0014].); and
          send second grant information to the terminal in the retransmission active time (Susitaival: [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions. See also [0065-0069] – corresponds to a HARQ RTT, or hybrid automatic repeat request round trip time, that is started with a grant timer, to receive retransmission, or new grants. See also [0014].), wherein the second grant information is used for initial transmission grant of second data (Susitaival: [0007-0012] – corresponds to a new data grant for new data transmission. See also [0014].).
            Claim 19, dependent upon claim 18, recites similar features as claim 3 and is therefore rejected upon the same grounds as claim 3. Please see above rejection of claim 3.

Claim Rejections - 35 USC § 103
11.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
15.         Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Susitaival in view of United States Patent Application Publication 2012/0327783 A1 to Moon et al. (hereinafter “Moon”).
            Regarding Claim 5, Susitaival discloses the method according to claim 1, wherein exemplary embodiments are directed to uplink grants, downlink allocations, and HARQ retransmissions, but does not expressly disclose wherein the first grant information is used for downlink initial transmission grant of the first data, the retransmission active time comprises a downlink retransmission active time, and the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data.
            However, these features cannot be considered new or novel in the presence of Moon. Moon is also concerned with scheduling and successful determination of wireless communications between a terminal (UE) and a base station (BS) (Moon: [0005-0006]). Moon discloses a first grant information is used for downlink initial transmission grant of the first data (Moon: [0007]), the retransmission active time comprises a downlink retransmission active time (Moon: [0007] – corresponds to an interval following an unsuccessful receipt of downlink data for monitoring a retransmission, as suggested. See also [0167-0168] – this retransmission time may configured in terms of a number of subframes. See also [0046], [0056], and [0015].), and the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data (Moon: [0007], [0015], and [0167-0168] – during this length of time, the UE monitors control channels for the retransmission grant.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method according to Susitaival in view of the method according to Moon to implement downlink grants for BS-to-UE communication for the reasons of increasing reliability of data transmissions in a multi-carrier system (Moon: [0005]).
            Regarding Claim 6, the combination of Susitaival and Moon discloses the method according to claim 5, wherein Moon further discloses
      receiving, by the terminal, the first data sent by the RAN device (Moon: [0007]); and 
     sending, by the terminal, feedback information to the RAN device (Moon: [0007] – corresponds to ACK or NACK.), wherein the feedback information provides a status of receiving the first data by the terminal (Moon: [0007] – corresponds to ACK or NACK, indicating successful or unsuccessful reception of data.), and the feedback information indicates an unsuccessful acknowledgement (NACK) (Moon: [0007] – corresponds to a NACK, indicating reception of data.).
            Regarding Claim 7, the combination of Susitaival and Moon discloses the method according to claim 5, wherein Susitaival further discloses the downlink retransmission active time is determined according to a DRX retransmission timer (Susitaival: [0002] – describes what is well-known in the art and technically-specified as a “DRX…[wherein] the user equipment (UE) behavior is defined relative to the successful decoding of the Physical Downlink Control Channel (PDCCH) by the UE.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method according to Moon in view of the method according to Susitaival to utilize DRX in downlink grant retransmissions from BS-to-UE communication for reducing power consumption at a UE (Susitaival: [0002]).
            Claims 13-15, dependent upon claim 9, recite similar features as claims 5-7, respectively, and are therefore rejected upon the same grounds as claims 5-7. Please see above rejections of claims 5-7.

Conclusion
16.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

17.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2015/0181571 A1 to Park et al. at [0016-0017], [0089-0101], [0171-0189], [0218-0221];
US PGPub 2014/0269397 A1 to Pelletier et al. at [0030], [0050];
US PGPub 2014/0254538 A1 to Park et al. at [0070], [0079], [0088-0097], [0104], [0119], [0122], [0160];
US PGPub 2014/0071868 A1 to Bergquist et al. at [0116-0117];
US PGPub 2016/0037529 A1 to Bourlas et al. at [0072];
US PGPub 2009/0168731 A1 to Zhang et al. at [0028], [0044];
US PGPub 2015/0049705 A1 to Feuersaenger et al. at [0041], [0071], [0078], [0084];
US PGPub 2011/0205928 A1 to Pelletier et al. at [0029], [0049];
US PGPub 2014/0219151 A1 to Damji et al. at [0020], [0022], [0039], [0047], [0057], [0059];
US PGPub 2017/0013610 A1 to Lee et al. at [0250], [03540355], [0440-0441], [0464], [0468].

18.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 6, 2021